Title: From James Madison to George W. Featherstonhaugh, 5 April 1821
From: Madison, James
To: Featherstonhaugh, George W.


                
                    Sir
                    Montpelleir Apl. 5. 1821.
                
                I have received your favour of March 19. & am glad to find that you think of giveing still more value to your Agricultural work, by extending in a new Edition, your practical veiws of the subject. I retain at the same time my opinion in favour of the Chemical instruction which your original plan combined with them.
                I know not well what to answer to your enquiry relative to the reception such a Volume would meet with in the Southern States. As to the state in which I live I dare not speak with confidence; so difficult is a deffusion of literary productions thro’ its dispersed readers, and so universal is the present dearth of means even for the minuter articles of cost. I can scarcely doubt however that the attention which has been excited to the practice & the science of rural economy would produce a demand sufficient at least to give a right turn to the scale, if it should need such a weight, which I should not easily suppose would be the case. For myself I sincerely wish that your calculations may justify the experiment: & that, without a pecuniary loss, which would be very unreasonable, it may reward you with the satisfaction of contributing more extensively to enlighten & animate a persuit so deeply interesting to the public prosperity. I renew to you Sir assurances of my esteem & good wishes
                
                    Js Madison
                
            